Motion to resettle order. Order settled to provide as follows: Stay of March 16, 1962 modified to allow respondent Temporary State Commission of Investigation to subpoena and examine in accordance with law the petitioner and relevant books or documents in his possession or control. The stay of March 16, 1962 to the extent only it precludes present utilization of the impounded material by the respondent is not affected by this decision. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.